UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 30, 2010 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 333-169302 80-0643149 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 803 Main Street, Willimantic, Connecticut06226 (Address of principal executive offices, including zip code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 23, 2010, SI Financial Group, Inc., holding company for Savings Institute Bank and Trust Company, announced that new SI Financial Group, Inc. received subscriptions for approximately $52.4 million of common stock in its subscription and community offerings being conducted in connection with the second-step conversion of Savings Institute Bank and Trust Company.This amount includes $3.1 million subscribed for by Savings Institute Bank and Trust Company’s Employee Stock Ownership Plan. The closing of the conversion and the offering remains subject to final regulatory approvals.SI Financial Group expects that the conversion and the offering will close in early to mid-January 2011. A copy of the press release is attached as Exhibit 99.1 and incorporated by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits NumberDescription 99.1Press Release dated December 30, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SI FINANCIAL GROUP, INC. January 3, 2011 By: /s/Brian J. Hull Brian J. Hull Executive Vice President, Chief Financial Officer and Treasurer
